378 U.S. 584 (1964)
SMITH
v.
CROUSE, WARDEN.
No. 915, Misc.
Supreme Court of United States.
Decided June 22, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF KANSAS.
Petitioner pro se.
William M. Ferguson, Attorney General of Kansas, and J. Richard Foth, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is reversed. Douglas v. California, 372 U.S. 353.
MR. JUSTICE HARLAN, dissenting.
In my opinion the question whether Douglas v. California, 372 U.S. 353, should be given retroactive application is deserving of plenary consideration. Cf. my dissenting opinion in LaVallee v. Durocher, 377 U.S. 998.